Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 4, 9, 14, 25, 36-28 were amended. Claims 2, 3, 6-8, 10-13, 15-24, 26-35 are canceled.
Claims 1, 4, 5, 9, 14, 25, 36-38 are under consideration.

Drawings
2. (previous objection, withdrawn) The drawings were objected to.
Applicant contends: the specification has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities:
Applicant contends: the specification has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claims 4, 9, 14, 25, 37, 38 were objected to because of informalities.
Applicant contends: the claims have been amended. 
In view of applicant’s amendments, the objection is withdrawn. 

Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 1, 4, 5, 9, 14, 36-38 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention. 
Applicant contends: the claims have been amended; the rejection is overcome. 
In view of applicant’s amendments, the rejection is withdrawn. 

Claim Rejections - 35 USC § 101 
6. (previous rejection, withdrawn) Claims 36, 37 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Applicant contends: the claims have been amended; the rejection is overcome. 
In view of applicant’s amendments, the rejection is withdrawn. 

Claim Rejections - 35 USC § 102
7. (previous rejection, withdrawn) Claims 36, 37 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillies et al. (U.S. Patent 6992174; previously cited). 
Applicant contends: claim 36 has been amended. 
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 102 / 103
8. (previous rejection, withdrawn) Claim 25 was rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnston et al. (US20080260775)(cited in applicant’s IDS submitted 7/30/2020).
Applicant contends: claim 25 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Double Patenting
9. (previous rejection, withdrawn) Claim 25 was rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10660948 in view of Johnston et al. (cited above).
Applicant contends: a terminal disclaimer has been filed.
In view of the submission of the terminal disclaimer indicated to be accepted by the Office, the rejection is withdrawn.

10. Claims 1, 4, 5, 9, 14, 25, 36-38 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 6/10/2021, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
11. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Susie Cheng on 4/20/2022 and 8/11/2022 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

1. (Currently Amended) An isolated or recombinant fusion protein comprising 
at least one 

4. (Currently Amended) The fusion protein of claim 1, wherein the fusion protein comprise[[d]]s an amino acid sequence having at least 98% identity to SEQ ID NO: 1, and wherein the fusion protein further comprises a deletion of amino acid residues at 

9. (Currently Amended) A vaccine comprising the fusion protein of claim 1, wherein the fusion protein is capable of eliciting an immune response comprising T-cells in a subject.

14. (Currently Amended) The fusion protein of claim 1, wherein the fusion protein further comprises a tumor associated antigen that is a polypeptide fragment of a protein selected from the group consisting of WT1, MUC1, LMP2, HPV E6 E7, EGFRvIII, HER-2/neu, MAGE A3, p53 nonmutant, NY-ESO-1, PSMA, GD2, CEA, MelanA/MART1, Ras mutant, gp100, p53 mutant, Proteinase3 (PR1), Bcr-abl, Tyrosinase, Survivin, PSA, hTERT, EphA2, PAP, ML-IAP, AFP, EpCAM, ERG (TMPRSS2 ETS fusion), NA17, PAX3, ALK, Androgen receptor, Cyclin B1, Polysialic acid, MYCN, RhoC, TRP-2, GD3, Fucosyl GM1, Mesothelin, PSCA, MAGE A1, sLe(animal), CYP1B1, PLAC1, GM3, BORIS, Tn, GloboH, ETV6-AML, NY-BR-1, RGS5, SART3, STn, Carbonic anhydrase IX, PAX5, OY-TES1, Sperm protein 17, LCK, HMWMAA, AKAP-4, SSX2. XAGE 1, B7H3, Legumain, Tie 2, Page4, VEGFR2, MAD-CT-1, FAP, PDGFR-ß, MAD-CT-2, and Fos-related antigen 1 


25. (Currently Amended) A method to produce a fusion protein comprising expressing the fusion protein from an expression vector comprising a nucleotide construct encoding: (a) alpha virus surface membrane glycoprotein E1 and E2; (b) at least one tumor associated antigen or viral antigen, wherein the tumor associated antigen or viral antigen is operatively linked to the alpha virus surface membrane glycoprotein El and

39. (new) The fusion protein of claim 1, wherein the fusion protein further comprises a deletion of amino acid residues at (i) positions 1-65 of SEQ ID NO:1; or (ii) positions 1-65 and 979-984 of SEQ ID NO:1.

Reasons for Allowance
12. The following is an examiner’s statement of reasons for allowance: the fusion protein as recited in claims 1 and 25 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13. Claims 1, 4, 5, 9, 14, 25, 36-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648